Citation Nr: 1707709	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression, adjustment disorder, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1965 to February 1969, from November 1990 to May 1991, and from April 2005 to April 2006.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, but jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Seattle, Washington.  In the July 2010 rating decision, the Manila RO denied service connection for chronic depression (diagnosed as adjustment disorder with mixed anxiety and depressed mood).  

In July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the Manila RO.  A transcript of the hearing has been associated with the record.  

This issue was previously remanded by the Board in February 2014 and July 2016 for further development.  It has been returned to the Board for further review.  

As noted in the February 2014 and July 2016 remands, the Veteran's claim of service connection for chronic depression has been re-characterized as a psychiatric disorder to include depression, adjustment disorder, anxiety, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).  

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a psychiatric disorder that is related to active military service or events therein, or that a compensably disabling psychosis existed within one year following discharge from active duty.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by February 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and a VA examination report.  The Veteran was provided a VA examination in May 2014.  The examination was based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiner also provided an explanation regarding how the Veteran's depression was related to post-service life stressors and found that he did not have PTSD.  

The Veteran and his spouse testified at a Board hearing in July 2011.  During the hearing, the undersigned Veterans Law Judge explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative have argued otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in February 2014 so that additional records could be obtained and so he could be afforded a VA examination.  As stated above, the Veteran was afforded the requested examination in May 2014.  Because the agency of original jurisdiction (AOJ) requested authorization to obtain private treatment records for the incorrect period, the Board remanded this case again in July 2016 so that additional records could be obtained.  The AOJ sent an authorization request for the correct time period to the Veteran and his representative in August 2016.  The record indicates that the address to which the AOJ sent this request to the Veteran is no longer valid, but the record does not reflect that the Veteran has provided any updated contact information.  The duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran's representative received a copy of the request.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of a psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran does not have a psychosis.  Therefore presumptive service connection is not warranted. 

A medical diagnosis of PTSD has long been required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1353-54 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").

The Veteran asserts that he was afraid of hostile military or terrorist activity.  His assertion is both competent and credible.  The May 2014 VA examiner noted this as well.  The evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of history military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the places, types, and circumstances of his service, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).  If these requirements are satisfied, service connection for PTSD may be granted.  As discussed below, the Veteran does not have a diagnosis of PTSD.  The May 2014 VA examiner specifically found that the Veteran's fear of hostile military or terrorist activity did not meet the criteria for a diagnosis of PTSD under either The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or (DSM-5).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran contends that he has a current psychiatric disorder as a result of his most recent period of active duty service, from April 2005 to April 2006.  

The Veteran's service treatment records include a February 2006 post-deployment health assessment in which the Veteran reported that, while deployed from September 2005 to January 2006, his health stayed the same or improved and he was not seen in sick call or hospitalized.  The Veteran denied difficulty remembering, fear of being killed, decreased interest in activities, feelings of depression, thoughts of suicide or self-harm, nightmares about a stressful event, efforts not to think about a stressful event, hypervigilance, feelings of detachment, or thoughts of harming others.  He did report thoughts or concerns that he might have serious conflicts with his spouse, family members, or close friends.  He indicated that he was not interested in receiving help for a stress, emotional, alcohol or family problem.  

The Veteran's service treatment records note no other report of or treatment for psychiatric symptoms.  

A May 2008 private intake evaluation notes the Veteran's report of depression and feeling "broke inside."  There was no diagnosis.

An October 2008 private initial clinical evaluation diagnosed the Veteran with an adjustment disorder with depressed mood and anxiety, ruling out major depressive disorder.  The Veteran reported conflicts with management and coworkers at his job as well as conflict with his daughter and stress over finances.  The clinician's assessment was that the Veteran's recent depression was related to significant work and family stressors.  

In an April 2009 letter, the Veteran's private treating psychiatrist reported treating him for anxiety related to significant stressors and noted that he experienced significant distress in the workplace.  The psychiatrist's diagnosis was adjustment disorder with mixed anxiety and depressed mood.  He also noted that the Veteran might meet the criteria for a single severe episode of major depressive disorder and PTSD but that he had not formally diagnosed him with either condition.  

In a December 2009 statement attached to the instant claim, the Veteran reported stress caused by his duties during his most recent activation and stated that the activation also caused family stress, including divorce from his wife.  He also reported that he did not visit sick call while deployed because he felt he did not have time to do so.  He indicated that severe depression and withdrawal from society began after his return home and his retirement from the Air Force Reserves.  

An April 2010 VA treatment record notes the Veteran's reports of nightmares regarding conflicts with former coworkers and fear of attack during his deployment to Qatar.  He reported treatment for major depressive disorder in 2007.  The treatment provider's diagnosis was major depressive disorder, with no opinion given as to its etiology.  

In a Notice of Disagreement received in September 2010, the Veteran contended that his separation from active duty service occurred so soon after the end of his deployment that he did not have time to realized that he had a psychiatric problem, as opposed to stress and fatigue from deployment.  He also contended that, after his separation from active duty, it took time for him to realize that he had chronic depression due to decreased energy and motivation and that it was only after he sought psychiatric help that he realized that his depression stemmed from his deployment, including the stress of being near a combat area, being a supervisor, and dealing with a divorce from a distance.  

In a September 2010 statement, the Veteran's wife, who met the Veteran in January 2009, reported that the Veteran told her that his chronic depression began after he was assigned to work as a supervisor in the passenger terminal of Qatar Air Force Base.  

In the July 2011 hearing before the undersigned Veterans Law Judge, the Veteran again reported that he initially believed his symptoms to be due to fatigue, not depression.  He added that, when he initially sought psychiatric help, he believed his symptoms to be related to his employment.  He did not believe that he sought treatment within one year of his separation from active duty service.  

In May 2014, the Veteran was afforded a VA examination.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under either the DSM-IV or the DSM-5.  The examiner's diagnosis was severe major depressive disorder.  The examiner noted the Veteran's contention that he did not realize he was depressed until after retirement.  However, the examiner opined that the Veteran's depression was not caused or exacerbated by military stressors.  The examiner's rationale was that the Veteran's mental health treatment records consistently indicated treatment for depression related to life stressors that occurred after his discharge.  

The Veteran and his wife are competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his psychiatric disorder.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current psychiatric disorder or to express an opinion about when his symptoms first warranted any psychiatric diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current psychiatric disorder had its onset during his active duty service or is otherwise etiologically related to that service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

The Veteran has asserted that he began to experience psychiatric symptoms in service and that they have persisted since that time.  However, this assertion is not a basis to grant service connection because the May 2014 VA examiner specifically attributed his psychiatric disorder to post-service events, and as noted above, the examiner's opinions are more probative than the Veteran's.  

Because the Veteran's wife only repeated the Veteran's contentions regarding onset and etiology and did not meet the Veteran until three years after his separation from active duty service, meaning she had no first-hand knowledge of his symptoms during his active duty service or within one year thereafter, her statements are likewise of little probative value.  

The May 2014 VA examiner reasoned convincingly that the Veteran's current major depressive disorder was not caused or exacerbated by his active duty service.   No other treatment provider has found an etiological relationship between the Veteran's active duty service and a current psychiatric disorder.  The April 2009 private psychiatrist's opinion that the Veteran "may" meet the criteria for PTSD did not rise to the level of a diagnosis and the psychiatrist did not express an opinion as to the likely stressors for any possible PTSD.  Additionally, speculative language such as "may" is of little probative value.  

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  In this case, there is no evidence, other than the Veteran's lay opinion, that he was diagnosed with or was otherwise shown to have a psychiatric disorder during service or a psychosis within one year after separation from service.  As noted above, the Veteran in this case is not competent to self-diagnose a psychiatric disorder.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran has any current psychiatric disorder that is etiologically related to his active duty service or had its onset within one year thereafter, entitlement to service connection for a psychiatric disorder is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


